Title: To George Washington from J. W. Böeleker, 31 January 1793
From: Böeleker, J.W.
To: Washington, George



Sir,
Altona [Germany] 31st January 1793.

The widow Hinricksen, living in Altona, wrote a Letter last Year to his excellency the President of the United States of North America, respecting the death of her brother, Weissenberg, informing that he died at or near New York possessed of Some considerable property. She has given a power of attorney over the estate that they should bequeath unto her the interest of the Said property during her life, and after her death to be bequeathed unto his excellency to dispose of it in Such manner as he shall think fit. She expects to receive an answer as soon as convenient, as she is under great necessity at this time, and hopes she will not be neglected. I Subscribe myself in and for the behalf of Said Widow,

J. W. Boeleker

